Order entered June 11, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00315-CV

                     YASEEN EDUCATIONAL SOCIETY, Appellant

                                             V.

                  ISLAMIC ASSOCIATION OF ARABI, LTD, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-11706

                                         ORDER
       Appellee’s motion to extend the time for filing a brief is GRANTED. Appellee’s brief,

received on May 13, 2013, is ORDERED filed as of the date of this order.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE